Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 03, 2018

The Court of Appeals hereby passes the following order:

A18D0548. MARVIN B. SMITH III et al. v. M. DELORES MURPHY.

      Marvin B. Smith, III and Sharon H. Smith (the “Smiths”) petitioned for a
protective order against their neighbor and secretary of their homeowners’ association,
M. Delores Murphy. The trial court dismissed the Smith’s claims.                 Murphy
counterclaimed for nuisance and that claim proceeded to trial.        The jury awarded
Murphy a $650,000 judgment against the Smiths. The Smiths have filed an application
for discretionary review from the trial court’s final judgment.1
      If a party timely applies for discretionary review of a directly appealable order,
we will grant the application under OCGA § 5-6-35 (j). Based on the documents
provided with this application, the trial court’s final judgment appears to have
adjudicated the last remaining claim in this action. Thus, the $650,000 final judgment
is directly appealable.     See OCGA § 5-6-34 (a) (1); OCGA § 5-6-35 (a) (6).
Accordingly, this application is GRANTED. The Smiths shall have ten days from the
date of this order to file a notice of appeal with the trial court. If, however, they have
already filed a notice of appeal, they need not file a second notice. The clerk of the




      1
        We dismissed other applications from the Smiths because the case below was
ongoing. See Case Nos. A18D0051 (dismissed Aug. 29, 2017); A18D0149 (dismissed
Nov. 13, 2017); A18I0243 (dismissed July 23, 2018).
trial court is DIRECTED to include a copy of this order in the record transmitted to
the Court of Appeals.



                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/03/2018
                                              I certify that the above is a true extract f rom
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.